DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/18, 07/24/19, and 10/18/21 were considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Overberger on 02/08/2022.
The application has been amended as follows: 
1. (Currently Amended) A multi-frequency antenna transmission, comprising: 

drive gear[
a gear train with parallel gear shafts, comprising several transmission gears driven to rotate by the drive gear; 
screw assemblies each arranged corresponding to a respective transmission gear, wherein each of the screw assemblies comprises a lead screw, a connection member selectively connected to or separated from the lead screw, a stopper connected with the corresponding transmission gear, and a first elastic member disposed between the connection member and the stopper; and 
a shifter, configured to push one of the stoppers, such that the corresponding first elastic member is compressed and disposed between said stopper and the corresponding connection member, and the connection member is connected to the corresponding lead screw.

8. (Currently Amended) The multi-frequency antenna transmission according to claim 1, wherein the gear train with parallel gear shafts further comprises idler gears, the amount of the idler gears is equal to the amount of the transmission gears, and the transmission gears close to the drive gear are respectively connected to the drive gear[

Allowable Subject Matter
Claims 1-12 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to the examiner’s amendments made above, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Fang et al. (US 10,320,076), Zhao (US 2013/0127377), Schmutzler et al. (US 2017/0365923), Fu (US 2019/0331220), and the other cited references are all cited as teaching some elements of the claimed invention including drive gears, a gear train, a screw assemblies comprising a screw, a connection member, a stopper, and an elastic member, and a shifter. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845